Ex77(q)(1)(a) LORD ABBETT SECURITIES TRUST AMENDMENT TO DECLARATION AND AGREEMENT OF TRUST The undersigned, being at least a majority of the Trustees of the Lord Abbett Securities Trust, a Delaware Statutory Trust (the “Trust”) organized pursuant to a Declaration and Agreement of Trust dated February 26, 1993 (the “Declaration”), do hereby amend the Declaration, pursuant to Section 8.2 of the Declaration, by changing the name of the existing Lord Abbett All Value Fund of the Trust to the “Lord Abbett Fundamental Equity Fund,” its Class A, B, C, F, I, P, R2 and R3 shares now being Class A, B, C, F, I, P, R2 and R3 shares of the Lord Abbett Fundamental Equity Fund. This instrument shall constitute an amendment to the Declaration and shall be effective July 1, 2009. IN WITNESS WHEREOF, the undersigned have executed this instrument this 4th day of June, 2009. /s/ Robert S. Dow /s/ Daria L. Foster Robert S. Dow Daria L. Foster /s/ E. Thayer Bigelow /s/ William H.T. Bush E. Thayer Bigelow William H.T. Bush /s/ Robert B. Calhoun, Jr. /s/ Julie A. Hill Robert B. Calhoun, Jr. Julie A. Hill /s/ Franklin W. Hobbs /s/ Thomas J. Neff Franklin W. Hobbs Thomas J. Neff /s/ James L.L. Tullis James L.L. Tullis
